Citation Nr: 0610301	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1943 to 
August 1944.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the case in December 2004, and the case 
now returns for further review.  

The veteran indicated in his substantive appeal that he 
wanted a hearing before a Veterans Law Judge of the Board 
conducted at the RO (a "Travel Board" hearing).  Although 
he was notified of the date, time, and location of the 
hearing, he failed to appear.  Hence, the Board deems the 
request for a hearing to have been withdrawn.  38 C.F.R. § 
20.702(d) (2005).


FINDING OF FACT

It is not shown that due solely to service connected 
disabilities the veteran is unable to obtain and maintain 
substantially gainful employment.


CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through the appealed 
rating decision and statement of the case and supplements 
thereto, and was specifically advised of the notice and duty 
to assist provisions of the VCAA in May 2001, October 2001, 
and February 2005 VCAA and development letters.  By these 
letters, the veteran was informed of evidence required to 
support his claim for TDIU, and was informed of information 
and evidence that he should submit in furtherance of the 
claim.  He was also by these letters informed of the 
assistance VA would provide in obtaining that evidence.  He 
was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  By the appealed rating decision, and 
the noted statement of the case and supplemental statement of 
the case, the veteran was informed of development already 
undertaken, as well as evidence of record pertinent to his 
claim.  

The RO requested that the veteran inform of VA and private 
medical sources of evidence pertinent to his claim, and the 
veteran provided that information and authorizations.  The RO 
has requested evidence from all indicated sources, including 
all private sources for which authorization was provided, and 
informed the veteran including by notice letters and 
supplemental statements of the case, of the evidence obtained 
and considered for his TDIU claim, and that it was ultimately 
his responsibility to see that evidence is obtained and 
associated with the claims folder.  VA examination records 
have also been obtained and associated with the claims 
folder.  

The Board in December 2004 remanded the case for certain 
development to include requesting pertinent records from 
identified sources, inclusive of Roanoke Orthopedic Center, 
Inc., Dr. K. J. Walker of Giles County Family Practice, 
Carilion Giles Memorial Hospital, and Carilion Medical 
Center.  The veteran was then to be given a VA examination or 
examinations to ascertain the nature and extent of all 
service-connected disorders.  

The RO appropriately requested medical records from all 
indicated sources, including private sources for which the 
veteran provided authorization.  By an August 2005 letter to 
the veteran the RO informed that records were requested from 
those authorized private sources, but that it was ultimately 
his responsibility to see that evidence was of record in 
furtherance of his claim.  A VA examination addressing the 
question of unemployability due to service-connected 
disabilities was conducted in June 2005.  By a January 2006 
supplemental statement of the case the veteran was informed 
of additional evidence obtained in furtherance of the claim.  
The Board is satisfied that development requested in the 
December 2004 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran was also afforded opportunities to address his 
claim, and did address his claim by submitted statements in 
the course of appeal.  As noted in the Introduction, above, 
the veteran had requested a Travel Board hearing and was 
appropriately notified of the date, time, and location of the 
hearing, but failed to appear, and he does not now express a 
desire for a further hearing.  The hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2005).  Hence, the duty to 
afford the opportunity of a hearing has been satisfied.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the veteran was provided VCAA notice in May 2001 and 
October 2001, prior to initial adjudication of the appealed 
claim.  Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the claimed disability; 4) 
degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim for benefits, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of disability and a connection 
between service and the claimed disability were addressed to 
the extent indicated for the claim; a TDIU claim is based no 
disabilities already service-connected and this was made 
clear in VCAA/ development notice letters to the veteran.  
The elements of a TDIU claim were also exhaustively addressed 
in the appealed rating action and in the statement of the 
case and supplements thereto, when the applicable law was 
provided and its application to the veteran's case discussed.  
As discussed above, no prejudice ensued because the veteran 
was afforded ample opportunity to remedy deficiencies in his 
claim related to these elements.  

The element of severity of disability required to support a 
TDIU claim was also exhaustively addressed, as requiring 
evidence of inability to obtain or sustain substantially 
gainful employment based on service-connected disabilities.  
38 C.F.R. § 4.16 (2005).  Any failure to notify the veteran 
of the element of effective date does not prejudice the 
veteran in the claim here adjudicated, since the claim for 
the TDIU benefit is here denied.  There are no levels of 
disability with regard to a TDIU claim beyond the minimum 
disability rating requirements for a TDIU claim pursuant to 
38 C.F.R. § 4.16(a), which, as the veteran has been informed 
in the course of development of his claim on appeal, he met 
in this case; TDIU is an all-or-nothing benefit, and this 
dichotomous benefit scheme was also amply explained to the 
veteran in the development of the appeal.  38 C.F.R. § 4.16.  
Also because the TDIU claim is here denied, there is no 
prejudice from any failure to notify the veteran of the 
amount and effective date of the benefit award if a grant of 
TDIU is awarded.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

TDIU Analysis

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2005).  A veteran's age is not for 
consideration in making the determination.  38 C.F.R. § 4.19.

Marginal employment is not considered to be substantially 
gainful employment. Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination. 38 C.F.R. § 4.16(a).

In this case, the veteran does meet the threshold criteria of 
having two or more disabilities, with one disability rated 40 
percent or more and a combined rating of at least 70 percent.  
Specifically, the veteran is service connected for residuals 
of a shell fragment wound to the right thigh status post 
compound, comminuted, complete fracture of the upper third of 
the right femur, rated 50 percent disabling; is service 
connected for a status-post gall bladder removal, rated 30 
percent disabling; and is service connected for a total right 
knee replacement, rated 30 percent disabling.  He is also 
service connected for osteomyelitis that has been quiet for 
many years.  A noncompensable rating has been assigned for 
many years.

The TDIU claim requires that the Board review the degree to 
which service-connected disabilities affect the veteran's 
ability to work.  See Colayong v. West, 12 Vet. App. 524 
(1999) (The issue in a TDIU case is not worsening of the 
disability, but effect on employment, and this effect on 
employment must be medically ascertained.).  "For a veteran 
to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In this case, the veteran reportedly last worked in December 
1979.  He has a high school education.  He is listed as 
having been a supervisor for a fiber company for many years.

The veteran's representative in a February 2006 submitted 
statement argued that the record did not show that the 
veteran was able to obtain and maintain substantially gainful 
employment.  The representative noted that an unequivocal 
medical opinion addressing a capacity for employment was not 
necessary to support the claim for TDIU.  Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  The Board further notes that 
where there is plausible evidence that a claimant is unable 
to secure and follow a substantially gainful occupation, the 
Board cannot deny the claim without relying on affirmative, 
cognizable contrary evidence.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).  However, the Board also notes that a medical 
opinion and other cognizable evidence preponderating against 
the claim will be sufficient to deny the claim.  Evidence 
preponderating in favor of the claim, or the evidence being 
in equipoise, will be sufficient to warrant a grant of the 
benefit sought.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Here, the Board does not find factors in this case which take 
the veteran outside the norm of others suffering from the 
same disabilities for which the veteran is service-connected, 
and which cause him to be unable to obtain or sustain 
substantially gainful employment.  

Numerous private treatment records are associated with the 
claims folder, Most recently, treatment records were received 
from Dr. K. J. Walker and Giles County Family Practice, 
Carilion Giles Memorial Hospital, and Carilion Medical Center 
were obtained.  

Obtained private medical records dated from 2000 to the 
present reflect that the veteran received treatment for 
several non-service connection ailments, including sinusitis 
or sinus infection, epididymitis, urticaria, arthritis of the 
fingers, a pruritic cyst of the back, a bout with herpes 
zoster, deep vein thrombosis, colon polyps, and an abdominal 
aortic aneurysm.  However, these records show the veteran 
generally to be in good health and not in chronic distress.  
Some diarrhea, gastritis,  and diverticulitis were also 
noted, but these conditions were generally treated with 
medication and were not found to be significantly disabling.  
The veteran was also noted to have some difficulty taking 
certain medications due to his history of gastric ulcers, but 
significant current disability due to gastric ulcers was not 
noted.  Treatment for significant impairment due to service-
connected disabilities was not shown by these records.  

Recent treatment records from Carilion Medical Center note 
the veteran's difficulties taking some medications for his 
arthritis due to his history of gastric ulcers and ongoing 
gastroesophageal reflux disease (GERD), though these records 
did not specifically link these complications to the 
veteran's status post gall bladder removal.  These records 
also show the veteran's decision to elect a total right knee 
replacement as a means of improving functional use of the 
right knee and reducing pain on use, with that operation 
performed in April 2001. 

Records referencing the right knee from Carilion-Giles 
Memorial Hospital in February 2002 and in March 2004, show 
treatment for assessed bilateral knee osteoarthritis, with 
the right knee status post total replacement.  These record 
show the veteran to be doing well following his total right 
knee replacement, having generally good range of motion and 
walking without a limp, and having no complaints.  Among 
subsequent records from this source up to 2005, no other 
treatment for the right knee is shown.  

For a June 2005 VA examination, the examiner reviewed the 
claims file and examined the veteran for all his service-
connected disorders.  The examiner pointedly observed the 
claims file lacked medical records addressing these 
disabilities for many years prior to the year 2000.  The 
examiner noted that the veteran had a compound, comminuted 
fracture of the upper third of the right femur in service 
secondary osteomyelitis shortly after that injury, but the 
veteran reported that the osteomyelitis had resolved and that 
problem was no longer present.  The veteran rated his pain of 
the upper right femur at 5 to 6 on a 1 to 10 scale.  He also 
reported having a 5 to 6 out of 10 pain in the right knee, as 
well as a 5 to 6 pain at the upper tibia of the right leg.  
He reported taking no pain medications.  He denied flare-ups 
of the right knee or right hip.  

At the examination, the veteran alleged that his right knee 
was weak, and that he could stand on it for about two hours 
before needing to sit down.  He also reported that his 
exercise consisted of walking for about an hour three times 
per week, and this was his exercise capacity.  He reported 
having to prop his right leg when sitting, and having 
swelling of the knee.  He denied having stiffness, locking, 
instability, giving way, or drainage of the right knee, and 
also denied having any other problems with the right leg.  
The examiner did note that a history of a 3/4 -inch 
shortening of the right leg, as recorded at a VA examination 
in 1949, and the examiner noted that currently the veteran 
had a built-up right shoe.
 
The veteran reported a history of a gall bladder removal 
while recovering from his injuries from 1944 to 1945, and 
reported that current medications included Zantac, which he 
took once per day for his stomach.  He denied hematemesis, 
distension, nausea, vomiting, and melena, and also denied 
circulatory problems after meals.  He reported getting 
diarrhea once per week which may last two to three days.  The 
examiner commented that the veteran was presently doing quite 
well with his stomach, with essentially no problems of the 
gall bladder, liver, stomach, or intestines.  The examiner 
also noted the veterans gall bladder surgery scar, which was 
superficial, non-tender, non-adherent, asymptomatic, and 
without complications.  

Upon physical examination of the right knee, there was 
tenderness all around the knee, with swelling and mild 
crepitus, but there was no laxity or deformity.  The right 
knee extended to +4 passively and upon fatiguing, and to +6 
actively; it flexed to 116 degrees actively and 119 degrees 
passively, and to 121 degrees after fatiguing.  All knee 
motions were with pain.  Careful measurement showed a four-
centimeter shortening of the right leg.  X-rays of the right 
knee showed a total prosthesis with no loosening and 
unchanged position.  X-rays of the right femur showed a well-
healed fracture of the proximal diaphysis with a post-
surgical retained peg in the head of the femur.  Following 
examination of the veteran and review of the claims folder, 
the examiner concluded that it was more likely than not, 
without consideration of the veteran's age, that the 
veteran's service-connected disabilities of the right hip, 
right knee, and gall bladder did not preclude him from any 
type of employment that did not require prolonged standing, 
walking, or heavy lifting.  

Findings and conclusions Upon VA examination in June 2005 are 
not inconsistent, for purposes of this claim, with those upon 
May 2003 VA examination.  The prior, May 2003 examination 
addressed the severity of service-connected disabilities, but 
did not address employability.  Findings as to level of 
impairment due to the service-connected disabilities were 
reflective of consistent level of impairment for the 
veteran's right knee, right thigh, and gall bladder 
disorders, particularly as related to impairment of general 
functioning, as this may related to employability.  

Having carefully reviewed the entire claims folder, the Board 
concludes that the findings and conclusions upon recent VA 
examination in June 2005 are consistent with recent and past 
treatment records and past medical evaluations.  The Board 
also finds that the disability evaluations for the service-
connected disabilities are appropriate, and the preponderance 
of the evidence is against assignment of the next higher 
disability rating for these disabilities.  

Specifically, the veteran's right thigh disorder is 
appropriately rated under Diagnostic Code 5317, for injury to 
Muscle Group XVII, affecting functioning of the hip.  Under 
that code, a maximal 50 percent evaluation is assigned for 
severe impairment.  38 C.F.R. § 4.73, Diagnostic Code 5317 
(2005).  The compound, comminuted fracture of the femur as a 
result of shell fragment wounds is evidence of through-and-
through injury to the muscles affecting movement of the hip, 
which are expected to cause at least moderately severe injury 
to affected muscle function.  38 C.F.R. §  4.56 (2005).  
However, there are not findings of associated ankylosis or 
arthritis of the hip joint so as to warrant a higher 
evaluation on that basis.  38 C.F.R. § 4.55 (2005).  Thus, 
the veteran appears to be assigned the maximum appropriate 
rating for current residuals of his left thigh injury 
affecting functioning of the hip.  The veteran has reported 
being able to stand for two hours and to walk for an hour 
despite the hip disorder, and has reported having no flare-
ups.  

The veteran's right knee status-post total knee replacement 
is appropriately rated under Diagnostic Code 5055 for status 
post knee replacement.  Under that code, a 30 percent 
evaluation is assigned as a minimum rating.  A higher rating 
may be assigned by analogy to Diagnostic Codes 5256, 5261, or 
5262, based on intermediate degrees of residual weakness, 
pain, or limitation of motion.  A still higher, 60 percent 
evaluation may be assigned where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2005).  What is relevant here is that the veteran is rated 
under the appropriate code based on his service-connected 
status post right knee replacement.  The issue of an 
increased evaluation for that disorder is not currently 
before the Board.  As observed and self-reported upon recent 
treatment records and at the June 2005 VA examination, the 
veteran has reasonably good functional use of the knee status 
post replacement, with ability to stand for two hours and 
walk for an hour despite pain or other functional impairment, 
and without flare-ups experienced in the knee.  

Similarly, the veteran's gall bladder disorder has not been 
found upon May 2006 VA examination to result in any 
significant impairment in employment functioning, and this is 
not shown by other treatment and examination records within 
the claims folder.  The VA examiner noted that the veteran 
functioning satisfactorily with regard to his stomach and 
absence of gall bladder.  The veteran's status post gall 
bladder removal was appropriately rated under Diagnostic Code 
7318, where the maximal, 30 percent evaluation for removal 
with severe symptoms, has been assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7318 (2005).  

Looking practically at the veteran's service-connected 
disabilities, his right thigh and knee conditions cause some 
pain and limitation of ambulation, but do not show such a 
level of disability as would be preclusive of gainful 
employment.  Though the veteran reported pain at a level of 5 
to 6 in the right thigh and in the knee and upper tibia, 
treating examiners did not note the veteran to be in acute 
distress during his treatments since 2000, including upon 
follow up care for his right knee total knee replacement.  
The veteran has also denied flare-ups of his right knee and 
thigh conditions, and while he reports some weakness of the 
right knee, a self-reported ability to stand for two hours 
before having to sit down and being able to walk for an hour 
is not incompatible with work involving light physical 
activity or sedentary activity.  While his status-post gall 
bladder removal results in some dietary limitations and 
occasional gastrointestinal distress, this has also not been 
associated with so impairing a level of discomfort or 
disability as to be preclusive of employment.  

As the June 2005 VA examiner has concluded, these disorders, 
taken together, would not preclude the veteran from engaging 
in work not requiring prolonged standing, walking, or heavy 
lifting.  Thus, seated light manual or sedentary work is not 
precluded by the veteran's service-connected disabilities.  
The claims folder does not present contrary evidence to 
support a contention that the veteran is for any reason 
precluded from these types of work due to his service-
connected disabilities, and the veteran's bare contentions of 
unemployability, absent medical evidence supporting a 
plausible explanation for such unemployability due solely to 
his service-connected disabilities, does not serve to 
contradict the medical conclusions of the VA examiner.  
Again, the veteran's age is not for consideration in making 
this determination.  The Board finds that the preponderance 
of the evidence is thus against the claim of entitlement to 
TDIU.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


